DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/11/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 09/14/2021 have been considered for examination. 

With regard to the objections to Specification, Applicant’s arguments filed 09/14/2021 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

With regard to the objections to Claims, Applicant’s arguments filed 09/14/2021 in view of the amendments have been fully considered and are persuasive.  Thus, the objections to Claims have been withdrawn.

With regard to the 112(b) to Claims, Applicant’s arguments filed 09/14/2021 in view of the amendments have been fully considered and are persuasive.  Thus, the 112(b) rejections to Claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 09/14/2021 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Objections
Claim 21-40 are objected to because of the following informality:  
Claim 21 recites, “the uplink control channel resource” (line 8). It is suggested to replace them with “an uplink control channel resource” for clarity. Claims 26, 31, and 36 are objected to at least based on a similar rational applied to claim 21.
Claims 22-25, 27-30, 32-35 and 37-40 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	

Claims 21-23, 25-28, 30-33, 35-38 and 40 are ejected under 35 U.S.C. 103 as being unpatentable over Harrison et al (US Publication No. 2014/0036810) in view of Li et al (US Publication No. 2015/0264588).

Regarding claim 21, Harrison teaches, a resource indication method [FIGS. 14 -15; ¶0182, a resource allocation indication method], comprising: 
configuring, by a network device [FIGS. 14 -15; ¶0182, by eNB], a common offset [FIGS. 14 -15; ¶0182 and 0223, (the eNB) broadcasts common PUCCH resource offset (i.e., common offset) in a message on a common control channel/ePDCCH; further see, ¶0223, indication for allocated PUCCH region is carried in a control channel (DCI carried in an ePDDCH) and the signaling/ePDCCH is provided by eNB, which requires that the eNB configures the PUCCH resource offset (i.e., common offset) in the ePDCCH]; 
determining, by the network device [FIGS. 14 -15; ¶0182, by the eNB], resource allocation information [FIGS. 14 -15; ¶0182 and 0223, (the eNB) provides/broadcasts the message on the common control channel/ePDCCH (i.e., resource allocation information); note that providing the message requires determining contents of the message beforehand]; 
sending, by the network device [FIGS. 14 -15; ¶0182, by the eNB], the resource allocation information to a terminal device [FIGS. 14 -15; ¶0182 and 0223, (the eNB) broadcasts/sends the message on the common control channel/ePDCCH to UE]; and 
determining, by the network device, the uplink control channel resource based on the resource allocation information and the common offset [FIGS. 14 -15; ¶0182, 0221-0228 and 0223, (the UE) obtains information related to specification of multiple PUCCH region regions or position(s) of the PUCCH regions (i.e., uplink control channel resource) via signaling/ePDDCH from eNB (i.e., network device) based on the ePDDCH (i.e., resource allocation information) and the common PUCCH resource offset; note that the signaling by the eNB to make the UE obtain the PUCCH region or its position requires the eNB (i.e., network device) to determine the PUCCH region based on the ePDDCH and the common PUCCH resource offset, defined by equation (13)], wherein an uplink control channel is received based on the uplink control channel resource [FIGS. 14 -15; ¶0182, 0221-0228, an uplink control channel is received based on the allocated PUCCH resource], wherein an offset is predefined by the network device [¶0182, the common PUCCH resource offset is predetermined by the network/eNB].  
Although Harrison teaches, “configuring, by a network device, a common offset” and “determining, by the network device, the uplink control channel resource based on the resource allocation information and the common offset” and “wherein an offset is predefined by the network device” as set forth above, Harrison does not explicitly teach (see, emphasis), “configuring ... a granularity of an offset, ... determining ... a resource based on the granularity of the offset, and wherein the granularity of the offset is predefined. 
	However, Li teaches, “configuring ... a granularity of an offset [FIG. 24; ¶0293-0295, sets/configures a granularity of possible offsets (with respect to a resource pool period (i.e., resource))], ... determining ... a resource based on the granularity of the offset [FIG. 24; ¶0260-0261 and 0293-0295, configures the TX 2420 including sub-frames 2428 (i.e., resource) by setting (i.e., based on; further see, ¶0295) the granularity of the offsets with respect to the resource pool period], and wherein the granularity of the offset is predefined [¶0295, the granularity of the offset is predetermined].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Harrison by including the above-mentioned features as taught by Li, because it would provide the method with the enhanced capability of ensuring D2D UE for a fast establishment or re-establishement of synchronization [¶0082 of Li].

Regarding claim 22, Harrison teaches, wherein the uplink control channel resource  includes at least one of a time domain resource [FIG. 3; ¶0066-0067 and 0114, the PUCCH resource(s) exists in a subframe including two time slots (see, ¶0066)].  

Regarding claim 23, Harrison teaches, “wherein configuring, by a network device, a common offset” as set forth above in claim 21, and Harrison further teaches, sending, by the network device, broadcast signaling [FIGS. 14 -15; ¶0182 and 0223, (the eNB) broadcasts/sends the message on the common control channel/ePDCCH to UE], wherein the broadcast signaling includes indication information of the common offset [FIGS. 14 -15; ¶0182 and 0223, the broadcasting signaling includes indication information of the common PUCCH resource offset].  

Regarding claim 25, Harrison teaches, “wherein determining ... the uplink control channel resource based on the resource allocation information and the common offset” as set forth above in claim 21, and Harrison further teaches, the resource allocation information indicates a UE-specific offset [FIGS. 14 -15; ¶0180-0182 and 0223, the common control channel/ePDCCH indicates a UE specific PUCCH resource offset], wherein the uplink control channel resource is determined based on the UE-specific offset [FIGS. 14 -15; ¶0180-0182 and 0223, (position of ) the PUCCH resource is mapped/determined based on the UE specific PUCCH resource offset]. 

Regarding claim 26, claim 26 is merely different from claim 21 in that it recites claimed features from the perspective of a terminal device, but recites similar features to claim 21 without adding further patentable feature. Thus, claim 26 is rejected at least based on a similar rational applied to claim 21.

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 22.  

Regarding claim 28, claim 28 is rejected at least based on a similar rational applied to claim 23.  

Regarding claim 30, claim 30 is rejected at least based on a similar rational applied to claim 25.  

Regarding claim 31, Harrison teaches, a network device [FIG. 25; ¶0352	-0354, eNB/base station 2500], comprising: 
a transceiver [FIG. 25; ¶0352	-0354, interface 2520]; 
a processor [FIG. 25; ¶0352-0354, processor 2512]; and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to perform action(s) [FIG. 25; ¶0105 and 0352-0354, memory 2516/2514 storing one or more programs comprising instructions executed by the processor to perform action(s)].
Thus, claim 31 is rejected at least based on a similar rational applied to claim 21.

Regarding claim 32, claim 32 is rejected at least based on a similar rational applied to claim 22.  

Regarding claim 33, claim 33 is rejected at least based on a similar rational applied to claim 23.  

Regarding claim 35, claim 35 is rejected at least based on a similar rational applied to claim 25.  

Regarding claim 36, Harrison teaches, a terminal device [FIG. 25; ¶0352-0354, mobile device/UE 2500], comprising: 
a transceiver [FIG. 25; ¶0352	-0354, interface 2520]; 
a processor [FIG. 25; ¶0352-0354, processor 2512]; and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to perform action(s) [FIG. 25; ¶0105 and 0352-0354, memory 2516/2514 storing one or more programs comprising instructions executed by the processor to perform action(s)].
Thus, claim 36 is rejected at least based on a similar rational applied to claim 26.  

Regarding claim 37, claim 37 is rejected at least based on a similar rational applied to claim 22.  

Regarding claim 38, claim 38 is rejected at least based on a similar rational applied to claim 23.  

Regarding claim 40, claim 40 is rejected at least based on a similar rational applied to claim 25.  

Claims 24, 29, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al (US Publication No. 2014/0036810) in view of Li et al (US Publication No. 2015/0264588) and further in view of Zeng et al (US Publication No. 2015/0103703). 

Regarding claim 24, Harrison teaches, “wherein sending, by the network device, the resource allocation information to terminal device” as set forth above in claim 21, and Harrison further teaches, sending, by the network device, downlink control signaling [FIGS. 14 -15; ¶0182 and 0223, (the eNB) broadcasts/sends the message on the common control channel/ePDCCH (i.e., downlink control signaling) to UE], wherein the downlink control signaling includes the resource allocation information [FIGS. 14 -15; ¶0182 and 0223, the message on the common control channel/ePDCCH (i.e., downlink control signaling) includes the information on the PUCCH regions], and wherein the resource allocation information is an explicit indication or an implicit indication [¶0077-0078 and 0094-0098, the PUCCH resources are indicated in explicit indication using ARI bits or implicit indication].  
	Although Harrison teaches, “resource allocation information is an explicit indication or an implicit indication” as set forth above, Harrison in view of Li does not explicitly teach (see, emphasis), the downlink control signaling includes indication information, and the indication information indicates an indication manner of the resource allocation information.
	However, Zeng teaches, downlink control signaling includes indication information and resource allocation information [FIG. 2; ¶0051, the PDCCHs comprises information of CIF field (i.e., indication information) and information of ARI field (i.e., resource allocation information)], and the indication information indicates an indication manner of the resource allocation information [FIG. 2; ¶0046, 0047 and 0051, the information of CIF field (i.e., indication information) indicates an indication manner; information of ARI field (i.e., resource allocation information) is explicit if information of CIF field is something other than “111”; note that the indication manner is either explicit or implicit].	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Harrison in view of Li by including “the downlink control signaling includes indication information, and the indication information indicates an indication manner of the resource allocation information“ as taught by Zeng, because it would provide the system with the enhanced capability of improving resource efficiency in allocating PUCCH resources [¶0061 of Zeng].

 Regarding claim 29, claim 29 is rejected at least based on a similar rational applied to claim 24.  

Regarding claim 34, claim 34 is rejected at least based on a similar rational applied to claim 24.  

Regarding claim 39, claim 39 is rejected at least based on a similar rational applied to claim 24.  


  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469